DETAILED ACTION
This is the initial Office action for application SN 17/414,618 having an effective date of 16 June 2021 and a Foreign priority date of 29 January 2019 (European Patent Office).  A preliminary amendment was filed on 16 June 2021 amending the claims.  Claims 1-8 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (US 2009/0241882).

Brunner discloses that the concentration c is lower than the minimum concentration c’ of the VI improving additive which theory would predict would need to be added to the composition in order to achieve a viscosity for the composition of X or greater, where c is 0.5% w/w or lower.  Brunner also discloses a method of operating a turbo charger with a fuel composition.  
Brunner discloses that the VI improving additive used in the fuel composition of the invention may be selected from (a) styrene-based copolymers such as block copolymers including polystyrene-polyisoprene copolymers [0048].  
Brunner discloses different concentration ranges for the VI improving additive in the fuel composition which may be up to 1% w/w [0060]. Suitable concentrations may for instance be from 0.001 to 1% w/w, or from 0.001 to 0.5% w/w, or from 0.05 to 0.5% w/w, or from 0.05 to 0.25% w/w [0060].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Brunner discloses that a blend of 99% w/w of a sulphur free diesel fuel having a kinematic viscosity at 40°C of 2.75 mm2/s with 1% w/w of a VI improving additive has an overall measured kinematic viscosity at 40°C of 3.19 mm2/s [0068].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eggenstein et al (US 2012/0186143) discloses an additive composition for blending with diesel fuel comprising viscosity index improving polymers such as polystyrene-polyisoprene block copolymers [0055].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
March 9, 2022